Appeal by plaintiffs from an order of the County Court of Sullivan County, filed August 10, 1955, reversing a default judgment rendered in Justice’s Court on August 20,1954, in favor of the plaintiffs against the defendant, and ordering a new trial. The record discloses that upon the return of the summons before the Justice of the Peace on August 17, 1954, issue was joined in the action and the action was set down for trial by jury on August 20, 1954. It also appears without dispute that on the trial date defendant’s attorney appeared thirty-five minutes after the appointed time and was then informed that judgment by default had been entered, and an application to reopen was denied. On appeal the County Court held that prior to the amendment of sections 125 and 268 of the Justice Court Act, effective September 1, 1955, it was the settled law and practice that a justice of the peace must wait one hour on the adjourned date before proceeding to trial unless the parties sooner appear, and ordered a new trial. Order unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.